Citation Nr: 1141560	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  06-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On his substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  In March 2009, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e) (2010).

In April 2009, the Board remanded the issue on appeal to the RO for further development.  After completing the requested development, the RO continued to deny the claim and returned the matter on appeal to the Board for further consideration.  In September 2010, the Board denied the Veteran's claim for entitlement to a TDIU.  The Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In August 2011, the Veteran's attorney submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

In the August 2011 joint motion, the parties indicated that the duty to assist the Veteran had not been satisfied because the Veteran had not been afforded a VA examination specifically related to his claim for entitlement to a TDIU.

The Veteran's employment history includes previous work in construction and as a transfer driver.  The evidence shows that he lost time at both of these jobs due to his disabilities, and these jobs ended because the Veteran was no longer able to perform the duties required of his position.  However, the Veteran has indicated that he began his last job as a subcontractor and then became a property manager.  The evidence shows that this employment was terminated in March 2004 as a result of issues unrelated to his physical condition. 

In an October 2004 evaluation report, Dr. F.G.D. (initials used to protect the Veteran's privacy) stated that the Veteran's bilateral knee disabilities precluded him from activities that require heavy lifting, prolonged weight bearing, climbing, walking over uneven terrain, squatting, kneeling, crouching, crawling, and pivoting.  The Veteran was also noted as having further disability precluding prolonged standing, sitting, and walking, and Dr. F.G.D. stated that the Veteran was subject to excess fatigability and instability of station.  As such, Dr. F.G.D. merely stated that the Veteran was limited and did not indicate that he was entirely incapable of securing some form of employment, such as sedentary work, due to his service-connected disabilities.

The September 2005 VA heart examiner opined that the Veteran's knee condition and coronary artery disease with associated shortness of breath would preclude him from a job requiring manual labor or increased walking.  However, the examiner also observed that the Veteran previously had a sedentary job, which he was able to maintain and that the loss of that job was due to a change in management. 

The October 2005 VA orthopedic examiner opined that the Veteran should be able to perform sedentary type work.  In so doing, he noted the primarily mechanical nature of the Veteran's reported giving way episodes and indicated that sedentary work should not incite this type of instability.  It was noted that, while the Veteran would not be a good candidate for any type of heavy labor or long standing, it would be very reasonable to think that he would be able to perform sedentary-type work. 

In a June 2010 medical statement, the Veteran's treating VA physician indicated that the Veteran was a good candidate for college and college-related work, but indicated that his migraine headaches and traumatic arthritis precluded him from sitting through lengthy classes.  He believed that an online program would allow him the greatest chance of success.  The physician noted that the Veteran's disabilities would limit his gainful employment, but that vocational rehabilitation would open up more opportunities for gainful employment.  The physician opined that the Veteran was unable to be gainfully employed during school and stated that he was unemployable at this time.  The physician also commented that the Veteran would likely be absent from work as a result of his impairments about 30 percent of the time.

In August 2011, the Veteran's attorney submitted two addendum opinions from his treating VA physician.  In a September 2010 opinion, the physician stated that the Veteran was unemployable due to his service-connected knee and heart disabilities.  In a July 2011 opinion, the physician reiterated that that the Veteran was unemployable and unable to maintain gainful employment because of his service-connected disabilities.  He noted that the Veteran frequently experienced severe knee pain, which interfered with attention and concentration.  He also indicated that the Veteran had impaired sleep, muscle weakness, and extreme fatigue from bilateral knee pain and coronary artery disease, which precluded him from sedentary work.  The physician estimated that the Veteran would be absent from work 30 to 35 percent of the time.  He further noted that he had followed the Veteran since January 2007, and indicated that he had suffered from instability in both knees as well as panic attacks related to coronary artery disease.  The physician stated that the Veteran was unable to sit through college classes because of pain and inability to concentrate.

The Board notes that, although the Veteran's treating VA physician stated that he had been treating the Veteran since January 2007, these records have not been associated with the claims file.  In fact, the claims file contains no VA treatment records.  

Further, although the VA physician indicated that the Veteran has had instability in both knees for several years, the Veteran's most recent VA examination in May 2009 did not reveal any instability in either knee.  The examining physician also noted that the Veteran's complaints of severe pain were disproportionate to his radiographic findings.  Furthermore, at his most recent VA examination for his heart in April 2007, the Veteran reported very infrequent chest pain, and he denied having nausea, vomiting, syncopal episodes, or any admission to a hospital for a heart-related problem or cardiac surgery since 2005.  The Veteran stated that he only had chest pain after "a long walk or climbing stairs."  There were no complaints of panic attacks or difficulty sleeping due to a heart disability.

The Board finds that these missing records would be probative to the Veteran's claim for a TDIU.  The Veteran's treating physician's findings of bilateral instability of the knees, as well as interference with sleep, lack of concentration, and occurrence of panic attacks all due to heart disease, conflict with the other medical evidence of record.  Such treatment records may lend support to his conclusions.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Once VA treatment records are obtained, in accordance with the directives set forth in the joint motion, the Board also finds that a VA examination should be afforded to the Veteran to determine whether he is unemployable due to service-connected disabilities.


Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain all relevant treatment records from the VA Medical Center in Dayton, Ohio.  All records and/or responses received should be associated with the claims file.

2.  After all records have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination to determine whether the Veteran is unemployable due to service-connected disabilities.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  Any tests and studies deemed necessary should be accomplished, and all clinical findings should be reported in detail.

The examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, alone, render him unable to obtain or retain substantially gainful employment.  In his or her opinion, the physician should comment on the other opinions of record regarding employability, namely the September 2005 opinion finding that the Veteran was capable of performing sedentary work and the July 2011 opinion that the Veteran was unemployable.

A complete rationale for the conclusion reached must be provided.

3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


